        Case 1:19-cv-03539-PKC Document 64 Filed 04/30/20 Page 1 of 1
                                              250 WEST 55TH STREET        MORRISON & FOERSTER LLP

                                              NEW YORK, NY 10019-9601     BEIJING, BERLIN, BOSTON,
                                                                          BRUSSELS, DENVER, HONG KONG,
                                                                          LONDON, LOS ANGELES, NEW YORK,
                                              TELEPHONE: 212.468.8000     NORTHERN VIRGINIA, PALO ALTO,
                                              FACSIMILE: 212.468.7900     SAN DIEGO, SAN FRANCISCO, SHANGHA
                                                                          SINGAPORE, TOKYO, WASHINGTON, D.C
                                              WWW.MOFO.COM




April 29, 2020                                                           Writer’s Direct Contact
                                                                         +1 (212) 468.8049
                                                                         CCohen@mofo.com


                                                                        Application GRANTED.
Via ECF

The Honorable P. Kevin Castel                                           SO ORDERED.
United States District Judge                                            April 30, 2020.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    Bah v. Apple Inc., et al., No. 1:19-cv-03539 (PKC)

Dear Judge Castel:

         We represent defendant Apple Inc. and respectfully submit this letter on behalf of all
parties in the above referenced matter. The Case Management Plan and Scheduling Order,
dated March 19, 2020, requires any stipulations or orders regarding the parameters of
eDiscovery to be filed on or by April 29, 2020. It appears April 29, 2020 is the deadline to
file the ESI Protocol. The parties are in the process of negotiating the terms of the ESI
Protocol and would benefit from an additional week to try to resolve any remaining issues
without the need for court intervention. Accordingly, we respectfully request a one-week
extension of the deadline to file the ESI Protocol from April 29, 2020 to May 6, 2020.

       This is the parties’ first request to extend the deadline to file the ESI Protocol and the
requested extension does not affect any of the other scheduled dates in this action. We
appreciate your consideration of this request.


                                        Respectfully submitted,

                                        /s/ Carrie H. Cohen

                                        Carrie H. Cohen

cc:   All counsel of record (via ECF)




ny-1911735
